UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 New Century Equity Holdings Corp. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On January 5, 2009, New Century Equity Holdings Corp. issued the following press release: NEW CENTURY COMMENCES SOLICITATION OF STOCKHOLDERS TO APPROVE ACQUISITION OF WILHELMINA INTERNATIONAL, LTD. AND ITS AFFILIATED COMPANIES Annual Meeting of Stockholders to Approve Wilhelmina Acquisition Scheduled for February 5, 2009 DALLAS, Jan. 5 /PRNewswire-FirstCall/ – New Century Equity Holdings Corp. (OTCBB:NCEH) today announced it has begun soliciting New Century stockholders to vote on the company’s proposed acquisition of Wilhelmina International, Ltd. and its affiliated companies, including Wilhelmina Models, Wilhelmina Miami, Wilhelmina Film & TV and Wilhelmina Artist Management, and certain related matters.The definitive proxy statement with respect to the acquisition was mailed to stockholders of record as of December 19, 2008 last week. The proposals contained in the proxy statement will be submitted to a vote of the stockholders at New Century’s annual meeting of stockholders, which is scheduled to be held at 11:00 a.m. CST on February 5, 2009 at the company’s headquarters in Dallas, Texas. “The stockholder vote is an important step required to close the Wilhelmina transaction and we are pleased to have reached this point,” said Mark Schwarz, acting chief executive officer of New Century. “Approval by stockholders of the transaction, including a change in New Century’s name to Wilhelmina International, Inc., will be the launching point for us as we seek to capitalize on Wilhelmina’s longstanding reputation and history of success in the model management industry worldwide.As a new publicly-held company, Wilhelmina will seek opportunities to grow in a number of exciting areas, including artist management, television production and through possible future acquisitions.” On August 26, 2008, New Century announced that it had entered into a definitive agreement to acquire the Wilhelmina companies, subject to stockholder approval and other closing conditions. Wilhelmina Models, founded 40 years ago by successful model Wilhelmina Cooper, is today one of the largest and most successful model management companies in the world representing women, men and children through its offices in New York, Los Angeles, and Miami. As an innovator in the industry, Wilhelmina Models became the first fashion company to develop a specific division to exclusively represent premier talent in the worlds of music, sports and entertainment.
